HEANEY, Circuit Judge.
These are consolidated appeals by-the defendant motor carriers from summary judgments entered in favor of the plaintiff shippers.
The carriers in these cases raise substantially the same issues as were raised in Proctor and Gamble Distributing Co. v. Ideal Truck Lines, Inc., 501 F.2d 928 (8 Cir., filed this date). We affirm the judgments of the District Court on the principál issues for the reasons set forth in that opinion. In addition, we direct the District Court to modify its judgments and set the rate of interest in each case at four percent per annum. Interest, in each instance, shall run from the earlier of two dates: (1) the date on which the shipper made a demand on the carrier, or (2) the date the shipper filed its complaint.
Costs on appeal shall be taxed to the appellants.
Affirmed with modifications and remanded for action consistent with this opinion.